DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 7/6/2022.  The objections and specification to the drawings have been withdrawn. Claims 1-17, 19 and 21-22 remain pending for consideration on the merits.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "plate body" and "discharge grilles" have both been used to designate 171 in paragraph 0089 and 0120 the published application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 was filed after the mailing date of the application on 5/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 20190231106) in view of Oh (US 20190186806) and Pei et al (CN 108800712).
Regarding claims 1, 16, 17, Kaiserman teaches an entrance refrigerator (700), comprising: a cabinet (400) including a front opening (area behind 404a), a side opening (side, paragraph 0046) and an interior space (420), the cabinet being configured to be embedded in an outer wall partitioning an indoor area (interior wall of home, paragraph 0045)and an outdoor area (exterior wall of home, paragraph 0045) and to receive an article (goods, paragraph 0029) from the outdoor area through the front opening (paragraph 0029); an outer door (404a) configured to selectively open and close the front opening, the outer door having an outer surface exposed to the outdoor area (fig. 2); an inner door (404b) configured to selectively open and close the side opening (paragraph 0046), the inner door having an outer surface exposed to the indoor area (paragraph 0045) but fails to explicitly teach a guide plate partitioning the interior space into a storage compartment at a front surface of the guide plate and a cold air generating compartment at a rear surface of the guide plate and a cold air supply assembly configured to supply cold air to the storage compartment, the cold air supply assembly including: a first cold air supply mounted on an upper portion of a rear surface of the cabinet; and a second cold air supply mounted on a lower portion of the rear surface of the cabinet; and an internal air guide provided on the rear surface of the guide plate between the first cold air supply and the second cold air supply, the internal air guide being configured to guide cold air moved by the first cold air supply and the second cold air supply to the storage compartment, wherein each of the first cold air supply and the second cold air supply includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element.
However, Oh teaches a guide plate (6) partitioning the interior space into a storage compartment (R) at a front surface of the guide plate and a cold air generating compartment (H, 5) at a rear surface of the guide plate and a cold air supply assembly (3, 5) configured to supply cold air to the storage compartment (paragraph 0070, 0088), the cold air supply assembly including: a first cold air supply (54) mounted on an upper portion of a rear surface of the cabinet (Fig. 3); and a second cold air supply (34) mounted on a lower portion of the rear surface of the cabinet (Fig. 3); and an internal air guide (72) provided on the rear surface of the guide plate between the first cold air supply and the second cold air supply, the internal air guide being configured to guide cold air moved by the first cold air supply and the second cold air supply to the storage compartment (paragraph 0112), wherein each of the first cold air supply and the second cold air supply includes a thermoelectric element (31, 51), the thermoelectric element including an endothermic surface (32, 52) on a first side of the thermoelectric element and an exothermic surface (33, 53) on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element (Fig. 3) to provide efficient cooling with less noise and used for smaller refrigerators.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Kaiserman to include a guide plate partitioning the interior space into a storage compartment at a front surface of the guide plate and a cold air generating compartment at a rear surface of the guide plate and a cold air supply assembly configured to supply cold air to the storage compartment, the cold air supply assembly including: a first cold air supply mounted on an upper portion of a rear surface of the cabinet; and a second cold air supply mounted on a lower portion of the rear surface of the cabinet; and an internal air guide provided on the rear surface of the guide plate between the first cold air supply and the second cold air supply, the internal air guide being configured to guide cold air moved by the first cold air supply and the second cold air supply to the storage compartment, wherein each of the first cold air supply and the second cold air supply includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element in view of the teachings of Oh to provide efficient cooling with less noise and used for smaller refrigerators.
The combined teachings teach the invention as described above but fails to explicitly teach a first cold air supply mounted on an upper portion of a rear surface of the cabinet and spaced from the interior space.
However, Pei teaches a first cold air supply (1) mounted on an upper portion of a rear surface of the cabinet (100, Fig. 2) and spaced from the interior space (Fig. 2) to improve the refrigerating efficiency of the refrigerating device and reduce the energy consumption.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a first cold air supply mounted on an upper portion of a rear surface of the cabinet and spaced from the interior space in view of the teachings of Pei to improve the refrigerating efficiency of the refrigerating device and reduce the energy consumption.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 20190231106) in view of Oh (US 20190186806) and Pei et al (CN 108800712) in further view of Wang et al (CN 2397458Y).
Regarding claim 21, the combined teachings teach the invention as described above but fails to explicitly teach the guide plate comprises: a bottom portion attached to a bottom wall of the cabinet within the interior space of the cabinet; and a top portion attached to a top wall of the cabinet within the interior space of the cabinet.
However, Wang teaches the guide plate (10) comprises: a bottom portion attached to a bottom wall of the cabinet within the interior space of the cabinet (Fig. 7); and a top portion attached to a top wall of the cabinet within the interior space of the cabinet (Fig. 7) to provide simple structure and small air channel flow resistance, thereby improving the effect of heat exchange, reducing wind passage cover plate of refrigerator energy consumption.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the guide plate comprises: a bottom portion attached to a bottom wall of the cabinet within the interior space of the cabinet; and a top portion attached to a top wall of the cabinet within the interior space of the cabinet in view of the teachings of Wang to provide simple structure and small air channel flow resistance, thereby improving the effect of heat exchange, reducing wind passage cover plate of refrigerator energy consumption.
Allowable Subject Matter
Claims 6-15, 19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 are allowed
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 19 and 22, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20190178559) and Heinzle et al (US 20150338155). The prior art of record teaches an internal guide (Fig. 4 of Lee, Fig. 4a of Heinzle) in contrast to the claimed features of the internal air guide includes: a planar base surface; an upper guide configured to guide cold air moved by the first cold air supply to the storage compartment; and a lower guide configured to guide cold air moved by the second cold air supply to the storage compartment, wherein a front end of the upper guide meets a front end of the lower guide at the planar base surface, and wherein the planar base surface is in contact with the rear surface of the guide plate.
Regarding claim 6, the subject matter which is considered to distinguish from the closest prior art of record, Choi et al (US 20180274825). The prior art of record teaches a cooling fan assembly with fan cover with an intake hole grill and two ejection holes in contrast to the claimed features of the guide plate includes: a plate body disposed in the interior space and extending in a vertical direction; a plurality of intake grilles at a centerline of the plate body; a plurality of discharge grilles at a horizontal center of the plate body and spaced apart from the plurality of intake grilles in the vertical direction; and a pair of reinforcing ribs protruding from a rear surface of the plate body and extending from an upper end of the plate body to a lower end of the plate body, and wherein the plurality of intake grilles and the plurality of discharge grilles are provided between the pair of reinforcing ribs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763